Order entered December 20, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01208-CR

                               ENRIQUE AROCHI, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-80513-2015

                                           ORDER
       The Court has before it Steven R. Miears’s December 1, 2016 letter which we shall treat

as a motion to reconsider his November 14, 2016 motion for emergency relief.

       On January 16, 2015, Keith Gore was appointed to serve as lead defense counsel for

appellant during trial. Mr. Miears was appointed co-defense counsel. After appellant was

convicted and sentenced, a motion for new trial was filed October 7, 2016, and six days later,

Mr. Miears filed a notice of appeal and docketing statement in this Court.

       On October 31, 2016, the trial court signed an order appointing Pamela Lakatos as

appellate counsel. By letter dated November 8, 2016, Mr. Miears notified the trial court that he

had filed appellant’s notice of appeal but had not filed a motion to withdraw as counsel. Mr.
Miears noted he intended to represent appellant on appeal and asked the trial court to rescind its

October 31, 2016 order appointing Ms. Lakatos.

        Mr. Miears then filed an emergency motion in this Court, asking us to strike the trial

court’s October 31, 2016 order appointing Ms. Lakatos. We declined to do so, noting that the

trial court had not yet ruled on his November 8 request. The trial court subsequently denied Mr.

Miears’s request, noting “Pursuant to the Texas Fair Defense Act, Mr. Miears is not on the

approved Appeal Court Appointment List.” Mr. Miears then filed a letter, asking this Court to

reconsider its previous ruling.

        In his motion to reconsider the emergency motion, trial counsel asks this Court to “enter

an Order to immediately confirm and clarify for the Appellant that Mr. Miears continues to

represent Appellant . . ..” In support, he relies on the “argument, authorities, and rules of

appellate procedure set forth” in his original emergency motion.

        Article 26.04 provides that:

        [t]he judges of the county courts, statutory county courts, and district courts trying
        criminal cases in each county, by local rule, shall adopt and publish written countywide
        procedures for timely and fairly appointing counsel for an indigent defendant in the
        county arrested for, charged with, or taking an appeal from a conviction of a
        misdemeanor punishable by confinement or a felony.

TEX. CODE CRIM. PROC. ANN. art. 26.04(a) (West 2016). Under this rule, each county has a

public appointment list containing “the names of the qualified attorneys” who have met the

qualifications and applied to be included on the list. Id. art 26.04(d). Although appellant’s lead

defense counsel, Mr. Gore, appears on the Collin County Texas Fair Defense Act list of

participating attorneys list, Mr. Miears does not. Ms. Lakatos is included on the list and is

approved to be appointed as appellate counsel. Under these circumstances, we cannot conclude

the trial court erred.
       We DENY Mr. Miears’s motion. The trial court’s October 31, 2016 order appointing

Pamela Lakatos as appellate counsel remains in effect.




                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE